Dear Chief Wascom:
You have requested an opinion of this office regarding ad valorem taxes currently being levied by a fire protection district in an area which may be annexed by the City of Denham Springs. You are specifically interested in determining whether the residents of the annexed area will continue to pay the fire protection district taxes, and if so, to whom and for how long.
This office has previously determined that that fire protection districts can continue to levy and collect ad valorem taxes in areas overlapped, through annexation, by municipalities. See Atty. Gen. Ops. Nos. 92-296 and 79-280, enclosed herewith. In accordance with those opinions, any taxes which the fire protection district is levying and collecting at the time of the annexation will continue to be levied and collected by the fire protection district within the annexed area for the full length of time authorized by the electorate.
It is also our opinion that the fire protection district may renew its taxes for the areas annexed and continue to collect the taxes in annexed areas, as long the city and the fire protection district do not enter into a contract and agree that the municipality will have exclusive jurisdiction to serve the annexed area. R. S. 33:221. See Atty. Gen. Op. 93-564, enclosed herewith. We also note that even if the municipality and the fire protection district enter into a contract granting the municipality the exclusive jurisdiction over the annexed area, the fire protection district would continue to levy and collect taxes in the annexed area for the retirement of any outstanding tax-secured bonds for the full period of authorization. R. S.33:221. See Atty. Gen. Op. 92-296 enclosed herewith.
For your convenience and information, I am also enclosing a copy of Atty. Gen. Op. 93-614, which addresses a number of issues pertaining to fire protection districts and areas thereof which have been annexed by municipalities.
We trust the foregoing to be of assistance.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv Enclosures